In a family offense proceeding pursuant to Family Court Act article 8, Henry A. Platsky appeals from an order of protection of the Family Court, Kings County (Cordova, J.), dated April 11, 1995, which, after a hearing, found that he had committed acts constituting disorderly conduct and harassment in the second degree, directed him not to assault, menace, harass, recklessly endanger, or engage in disorderly conduct toward Lillian Platsky and excluded him from her home.
Ordered that the appeal from so much of the order of protection as directed the appellant not to assault, menace, harass, recklessly endanger, or engage in disorderly conduct toward Lillian Platsky and excluded him from the marital home is dismissed, without costs or disbursements; and it is further,
Ordered that the order of protection is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the petitioner’s argument, the Family Court’s determination that the appellant committed family offenses is not academic merely because the order of protection has expired (see, Matter of Cutrone v Cutrone, 225 AD2d 767; see also, Matter of Bickwid v Deutsch, 87 NY2d 862). The evidence presented at the hearing presented issues of fact for the Fam*611ily Court to resolve, and we find no reason to interfere with the court’s credibility determinations (see, Matter of Bart v Bart, 219 AD2d 710). Moreover, we find no merit to the appellant’s challenges to various evidentiary rulings.
Although the Family Court’s determination that the appellant committed family offenses is not academic (see, Matter of Cutrone v Cutrone, supra), the expiration of the order of protection renders academic the appellant’s challenge to the dispositional proceedings (see, Matter of Ricardo R., 220 AD2d 431; Matter of Alice C. v Joseph C., 212 AD2d 698). Rosenblatt, J. P., Thompson, Altman and Luciano, JJ., concur.